33 So.3d 837 (2010)
S.M., the Maternal Grandmother, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 4D10-838.
District Court of Appeal of Florida, Fourth District.
May 12, 2010.
Matthew J. Xoinis of Matthew J. Xoinis, P.A., North Palm Beach, for appellant.
Jeffrey Dana Gillen, West Palm Beach, for appellee Department of Children and Families.
Hillary Kambour, Orlando, for appellee Guardian ad Litem Program.
James Walsh, West Palm Beach, for appellee Foster Children's Project.
Karen Martin, West Palm Beach, for the Mother.

ON MOTION TO DISMISS
PER CURIAM.
This court hereby holds that the maternal grandmother in the present case is not a party, and thus, has no standing to bring the instant appeal. §§ 39.01(51), 39.501(1), 39.815(1), Fla. Stat. (2009). E.g., In re K.M., 978 So.2d 211 (Fla. 2d DCA 2008). The grandmother's reliance on In re M.V.-B., 19 So.3d 381 (Fla. 2d DCA 2009), is misplaced. Accordingly, the appeal is dismissed.
POLEN, DAMOORGIAN and GERBER, JJ., concur.